Citation Nr: 1037084	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-32 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for alcoholism, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk



INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. The rating decision denied the 
Veteran's claim for entitlement to service connection for 
alcoholism. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed after October 31, 1990, (as 
in this case) payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse. Moreover, § 8052 
also amended 38 U.S.C.A. § 105(a) (West 2002) to provide that, 
with respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease was a 
result of the person's own willful misconduct, including abuse of 
alcohol or drugs. See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(m), 3.301(a) (2009).

The United States Court of Appeals for the Federal Circuit 
(Court) has held that there can be service connection for 
compensation for an alcohol abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service-connected 
disability. Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 
2001). The Court stated that such compensation would only result 
"where there is clear medical evidence establishing that the 
alcohol . . . abuse disability is indeed caused by a veteran's 
primary service-connected disability, and where the alcohol . . . 
abuse disability is not due to willful wrongdoing." Id. 

Here, the Veteran is service-connected for PTSD and has made 
assertions that his alcoholism is related to his active service, 
including the PTSD that he incurred in service. However, VA has 
not obtained a medical opinion adequately describing the 
relationship between the Veteran's PTSD and his alcoholism.

In addition, a complete copy of the November 2006 compensation 
and pension examination for PTSD and mental disorders is not 
enclosed in the claims file. The examiner's report stops mid-
sentence on Page 2.

Therefore, the case must be remanded for further development so 
that VA may comply with its duty to assist. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), 3.159(c) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must obtain a complete copy of 
the Veteran's November 2006 compensation 
and pension examination for PTSD and 
associate that complete copy with the 
claims folder.

2.	The RO/AMC must ask the Veteran to 
identify all pertinent VA and non-VA 
health care providers from service to 
now who have treated him for alcoholism. 

a.	After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC is to obtain 
previously ungathered records from 
each health care provider the Veteran 
identifies. 

b.	The Veteran should also be advised 
that with respect to private medical 
evidence, he may alternatively obtain 
the records on his own and submit them 
to the RO/AMC.

3. The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination with a clinician with 
appropriate expertise. The purpose of the 
examination is to determine (1) whether 
the Veteran's current alcoholism was 
caused or aggravated by the Veteran's 
service-connected PTSD and (2) whether 
the alcoholism is evidence of the 
increased severity of the PTSD. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand.

b.	In particular, the clinician must 
carefully review:

i.	A complete copy of the Veteran's 
November 2006 compensation and 
pension examination for PTSD.

ii.	The November 2005 social work 
assessment of the Veteran 
describing his hospitalization 
and treatment for alcohol abuse. 

iii.	The October 2005 to February 2006 
VA medical records including 
diagnosis and treatment for 
alcohol abuse. 

iv.	The Veteran's service treatment 
records.

c.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed.

d.	The clinician must specifically 
opine:

i.	Whether alcoholism was caused or 
aggravated by the Veteran's PTSD. 
See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § § 3.303, 3.310 
(2009).

ii.	Whether alcoholism is 
evidence of increased severity of 
the Veteran's PTSD. See Allen, 
237 F.3d at 1377.

4.	In his or her conclusion, the clinician 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. 
   
5.	The RO/AMC must then readjudicate the 
issue on appeal. 
   
6.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


